Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Najarian (US 9974488 B2) describes a method of developing classification models for classifying one or more physical conditions of a subject, the method comprises: receiving, from a sensor equipment configured to monitor the subject, raw signal data indicative of a physical state of the subject; applying, in a signal processor, a windowing filter to the raw signal data to create a plurality of windows of the raw signal data; applying, in the signal processor, a pre-processing to each of the plurality of windows of the raw signal data to filter each window by removing spurious noise induced on the raw signal data by the sensor equipment; performing, in the signal processor, a signal decomposition on each window, where the signal decomposition comprises applying a Taut-string transformation to each window to produce Taut-string transformed signal data for each window; performing, in the signal processor, a feature extraction on the Taut-string transformed signal data for each window, wherein the feature extraction is configured to identify one or more features for the raw signal data; 

	Zuckerman (US 8512240 B1) describes a method for monitoring a pain of a patient by analyzing at least two physiological signals, the method including comprising: a. obtaining said at least two physiological signals, comprising Photoplethysmograph (PPG) and Galvanic Skin Response (GSR); b. processing said at least two physiological signals to improve signal quality, thereby forming a plurality of processed physiological signals; and c. extracting from said at least 

	Najarian (US 2015/0374300 A1) describes method of developing classification models for classifying one or more physical conditions of a subject, the method comprises: receiving, from a sensor equipment configured to monitor the subject, raw signal data indicative of a physical state of the subject; applying, in a signal processor, a windowing filter to the raw signal data to create a plurality of windows of the raw signal data; applying, in the signal processor, a pre-processing to each of the plurality of windows of the raw signal data to filter each window by removing spurious noise induced on the raw signal data by the sensor equipment; performing, in the signal processor, a signal decomposition on each window, where the signal decomposition comprises applying a Taut-string transformation to each window to produce Taut-string transformed signal data for each window; performing, in the signal processor, a feature extraction on the 

	Zuckerman-Stark (US 9498138 B2) describes a method for monitoring pain of a patient, the method comprising: obtaining at least two physiological signals comprising blood volume change and at least one signal selected from the group consisting of: Galvanic Skin Response (GSR); electrocardiogram (ECG), 

	JOSEF KOLATSCHEK, CN 101528511 A, 09-Sep-2009, B60R 21/013 describes to control the personnel protection device of the present invention or according to the device that is used to control the personnel protection device of the present invention or computer program or computer program; promptly; according to the present invention, control decision with a plurality of with trigger the measuring 

	JIANFENG WU, CN 101587546 A, 25-Nov-2009, G06K 9/00 describes based on the lower limb action pattern of supporting vector multivariate classification proposes a kind of supporting vector multivariate classification algorithm of simplifying based on kernel clustering, thereby reduction factor is according to the classification error that causes of set unbalancedness, and simplifies the support vector of sorter when guaranteeing the extensive performance of sorter. For realizing above-mentioned technical purpose, the technical solution used in the present invention is as follows: a kind of recognition methods of the lower limb action pattern based on supporting vector multivariate classification, the key step of this method is: at first be to gather electromyographic signal, then the signal of gathering is carried out pre-service, thereafter the time domain and the frequency domain character that carry out signal extract, then signal is carried out the PCA pivot analysis, force value according to the plantar pressure signal after analyzing is divided into support object set and swing object set with pressure signal, simplifying SVM multivariate classification device subsequently 

	UJHAZY ANTHONY J, CN 101087559 B, 30-Mar-2011, A61B 5/08 describes uses the pattern classification technology on the digital computer, by the breathing cycle of individual inspiration flow signal recognition category like CS.Making a definite diagnosis usually that CS breathes depends on " effort " signal, this signal or esophageal pressure signal or from the elastic webbing 

	JIANFENG WU, CN 101587546 B, 11-May-2011, G06K 9/00 describes the recognition methods that the present invention is based on the lower limb action pattern of supporting vector multivariate classification proposes a kind of supporting vector multivariate classification algorithm of simplifying based on 

	Fritz, JP 5203984 B2, 05-Jun-2013, G01M 15/05 describes a device for analyzing and evaluating a plurality of measurement data of a measurement system, said device according to a plurality of pre-settable criteria for said measurement channels of a plurality of measurement channels of a test facility for any given time point In the device having a unit for evaluating measurement data, An input for raw data of the measurement channel; An error separation stage that adds all individual results of error detection of the plurality of measurement data in association with the measurement channel involved, calculates a test variable from the sum, and an error that compares the test variable with a predetermined limit value A unit in which a classification stage is mounted; An output unit for a measure relating to the quality of the measurement data of each of the measurement channels.

	Armitstead, JP 2008-525060 A, 17-Jul-2008, A61B 5/4818 describes Pre-processing the signal representing the patient's breath to filter out noise and zero the baseline; Dividing the signal into epochs of equal length; Extracting from the 

	JEFFREY, CN 102172328 A, 07-Sep-2011, A61B 5/4818 describes uses the pattern classification technology on the digital computer, by the breathing cycle of individual inspiration flow signal recognition category like CS.Making a definite diagnosis usually that CS breathes depends on " effort " signal, this signal or esophageal pressure signal or from the elastic webbing signal of abdominal part or chest.The disappearance of making great efforts is represented maincenter type asphyxia, in addition will be difficult to distinguish out from obstructive apnea or mixed type asphyxia maincenter type asphyxia.The mixed type asphyxia comprises that the maincenter type begins (not making great efforts signal), obstructive respiration just occurs in case driving is returned subsequently. The ApeaLink that does not have other passage TMThe per nasal data on flows is processed, breathes thereby it is divided into clear and definite Cheyne-Stokes 

	FRITZ SVEN CHRISTIAN, JP 2009-168812 A, 30-Jul-2009,  G01M 15/06 describes an apparatus for analyzing and evaluating measurement data of a measurement system, comprising a unit for evaluating measurement data of at least one measurement channel of a test facility at each arbitrary time according to a plurality of presettable criteria In the device. An input unit for raw data of the measurement channel, a unit in which an error separation stage and subsequently an error classification stage are mounted, and an output part for a measure of the quality of the measurement data of the respective channel A .

	EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Peter J. Meza on February 24, 2022
The application has been amended in specification and claims as follows: 

	
	
	[0078]         In an embodiment, the first 
a barometric pressure sensor for generating a pressure signal;               an error signal determiner configured for determining an error signal portion depending on the [[a]] pressure signal, wherein the error signal determiner is configured to determine a predicted signal portion depending on a first signal portion of the pressure signal, and wherein the error signal determiner is configured to determine the error signal portion depending on the predicted signal portion and depending on a second signal portion of the pressure signal, wherein the second signal portion of the pressure signal succeeds the first signal portion of the pressure signal in time;[[,]] and               a classifier configured for determining, depending on the error signal portion, whether an event of a group of one or more events has occurred or whether no event of said group has occurred.
2.           (Original) The apparatus according to claim 1,               wherein said group is a group of two or more events,               wherein the classifier is configured for determining, depending on the error signal portion, which event out of a group of two or more events has occurred or whether no event of said group has occurred.
3.           (Currently Amended) The apparatus according to claim 2,               wherein the classifier comprises a feature extraction module and a classifier module,               wherein the feature extraction module is configured to determine one or more features of the error signal portion, and               wherein the classifier module is configured to determine, depending on the one or more features of the error signal portion, which event out of said group of two or more events has occurred or whether no event of said group has occurred,
4.           (Original) The apparatus according to claim 3,               wherein the one or more features comprise the absolute maximum of the error signal portion.
5.           (Currently Amended) The apparatus according to claim 3,               wherein the classifier module is configured to employ a linear discriminant analysis algorithm to determine, depending on the one or more features of the error signal portion, which event out of said group of two or more events has occurred or whether no event of said group has occurred.
6.           (Original) The apparatus according to claim 2,               wherein a first event of the group of two or more events is a window opening, and               wherein a second event of the group of two or more events is a glass break.
7.            (Original) The apparatus according to claim 1,               wherein the error signal determiner is configured to determine the error signal portion by subtracting the second signal portion from the predicted signal portion, or               wherein the error signal determiner is configured to determine the error signal portion by subtracting the predicted signal portion depending on the second signal portion.
8.           (Original) The apparatus according to claim 1,               wherein the error signal determiner is configured to determine the predicted signal portion by employing a neural network, or               wherein the error signal determiner is configured to determine the predicted signal 
9.           (Original) The apparatus according to claim 1,               wherein the error signal determiner is configured to determine the error signal portion further depending on information on weather conditions. 
10.         (Original) The apparatus according to claim 1,               wherein the pressure signal is a preprocessed pressure signal,               wherein the error signal determiner is configured to determine the preprocessed pressure signal by preprocessing a pressure input signal,               wherein the error signal determiner is configured to conduct preprocessing so that preprocessing comprises applying a highpass filter on the pressure input signal.
11.          (Currently Amended) The apparatus according to claim 10 [[1]],               wherein the error signal determiner is configured to obtain a filtered pressure signal by applying the highpass filter on the pressure input signal, and               wherein the error signal determiner is configured to conduct normalization on a first portion of the filtered pressure signal to obtain a first signal portion of the preprocessed pressure signal being said first signal portion of the pressure signal.
12.         (Currently Amended) The apparatus according to claim 1,                wherein a first window indicates the first signal portion of the pressure signal, said first signal portion comprising a first predetermined number of pressure samples, wherein each of the pressure samples of the first signal portion is assigned to a point in time out of a plurality of points in time so that the first signal portion is assigned to a first time interval,               wherein a second window indicates the second signal portion of the pressure signal, said second signal portion comprising a second predetermined number of pressure samples, 
13.         (Currently Amended) The apparatus according to claim 12,               wherein the first 
14.         (Currently Amended) A method for event detection, wherein the method comprises:              in an apparatus comprising a barometric pressure sensor for generating a pressure signal,               determining an error signal portion depending on the [[a]] pressure signal, wherein determining the error signal portion comprises to determine a predicted signal portion depending on a first signal portion of the pressure signal, and wherein determining the error signal portion further comprises to determine the error signal portion depending on the predicted signal portion and depending on a second signal portion of the pressure signal, wherein the second signal portion of the pressure signal succeeds the first signal portion of the pressure signal in time;[[,]] and               determining, depending on the error signal portion, whether an event of a group of one or more events has occurred or whether no event of said group has occurred.
15.         (Currently Amended) The method of claim 14, wherein determining the error signal portion and determining whether an event of a group of one or more events has occurred are implemented by a [[A]] computer program 
Drawing
3.	Drawing filed on 07/16/2019 has been accepted by the examiner.
Allowable Subject Matter
4.	Claims 1-15 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 14 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 
Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of an apparatus for event detection, wherein the apparatus comprises: the error signal determiner is configured to determine the error signal portion depending on the predicted signal portion and depending on a second signal portion of the pressure signal, wherein the second signal portion of the pressure signal succeeds the first signal portion of the pressure signal in time; and a classifier configured for determining, depending on the error signal portion, whether an event of a group of one or more events has occurred or whether no event of said group has occurred. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-13 are allowed due to their dependency on claim 1.
Regarding claim 14:
The primary reason for the allowance of claim 14 is the inclusion of a method for event detection, wherein the method comprises: to determine the error signal portion depending on the predicted signal portion and depending on a second signal portion of the pressure signal, wherein the second signal portion of the pressure signal succeeds the first signal portion of the pressure signal in time; and determining, depending on the error signal portion, whether an event of a group of one or more events has occurred or whether no event of said group has occurred. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claim 15 is allowed due to their dependency on claim 14.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
February 24, 2022